Notice of Pre-AIA  or AIA  Status
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/12/2022 is acknowledged.  The traversal is on the ground(s) that distinctness and search burden between the two groups has not been established.  Applicant states that MPEP § 806.05(j) states that related product inventions are distinct if they are mutually exclusive, not obvious variants, and cannot be used together or have materially different design, mode of operation, function, or effect.  This is not found persuasive because the groups are to two methods, not products.  Further, the two groups are a method of treating a subject and a method of making a cell.  While the methods may make or use a Sertoli cell (i.e. relatedness), the materially different steps, function, and outcome (in vitro production of a sertoli like cell versus in vivo cell administration to a subject to treat a disease).  These methods are mutually exclusive because a method of making Sertoli cells does not require the steps of the method of treatment and vice versa.   Further treatment of a disease is not an obvious variant of making a cell.  Applicant further argues that there is no serious search burden.  This is not found persuasive because a text search for methods of making a cell does automatically provide art addressing treatment of an autoimmune disease.  This is further demonstrated as having different classifications and therefore considered divergent arts requiring different search strategies.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2022.

Claims 1-12 are under consideration.

Sequence Compliance
The nucleotide sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825.    
	37 CFR 1.821(d) states: “[w]here the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application.
	Table 1 on page 15, [00103]; Table 2 on page 17, [00117]; and Table 3 on page 23, [00159] list nucleic acid sequences requiring sequence identifiers that correspond to sequences listed in a sequence listing.
	Appropriate correction is required.
	The absence of proper sequence listing did not preclude the examination on the merits however, for a complete response to this office action, applicant must submit the required material for sequence compliance.


Claim Objections
Claim 5 is objected to because of the following informalities:  The term “medim” is a misspelling of “medium”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  The claim comprises a grammatic error in it list of factors.  Inserting the term “and” between “ng/ml,” and “the concentration” in line 3 would be remedial.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the concentration of the GSK-3 inhibitor is….the concentration of bFGF is….the concentration of RA is…”  There is insufficient antecedent basis for this limitation in the claim.  Further, the claim is indefinite because the base claims does not recite or suggest that GSK-3 inhibitor, bFGF and RA are part of the culture.  As such, it is not apparent to which these concentrations of these factor are referring.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or alternatively rendered obvious under 35 U.S.C. 103(a) by Bucay (Bucay et al. Stem Cells 27:68-77, 2009).
Regarding claim 1, Bucay discloses culturing human embryonic stem cell (hESC) under differentiation conditions to induce differentiation into Sertoli-like cells (abstract).  
Regarding claim 2, Bucay does not expressly disclose that the method further comprises inducing differentiation into intermediate mesoderm (IM).  However, the claim does recite that this is done by the active stem of “culturing stem cells”.  Bucay dose disclose that embryonic stem cells are cultured until Sertoli cell are obtained (see abstract) and embryonic stem cell pass through IM stage to arrive at Sertoli cells.  As such, Bucay expressly discloses all of the required active steps of claim 2 and inherently disclose the intermediate occurrence of IM.
Regarding claim 6, Bucay culturing and inducing of Sertoli-like cells (SLC) from hESC after 8-10 days of culture (p. 69, col 2, paragraph under section ‘Derivation under Putative Sertoli-Germ Cell Cocultures’).  Bucay does not specifically teach the range of 5 to 7 days.  However, the range of 8 to 10 days is very closes to 5 to 7 days and optimizing amount of time of a culture is within known, routine optimization procedure for the ordinary artisan.  The specification does not describe any criticality regarding the range of 5 to 7 days.  As such, through routine optimization procedures, an artisan of ordinary skill would predictably arrive at 8 to 10 days as claimed with a reasonable expectation of success.  As such, Bucay teaches an obvious variant of claim 6.
Regarding claim 8, Bucay discloses the starting material cells are hESC as claimed.
Regarding 10, Bucay discloses isolating/purifying the SLC by cell sorting (p. 69, col 2, middle paragraph).  
Regarding claim 11, Bucay discloses SLC as discussed above.
Regarding claim 12, Bucay discloses that the SLC expressed MIH, SOX9 and FHSR genes as claimed (p. 73, col 3, middle paragraph).  
	In conclusion the prior art of Bucay anticipates/renders obvious the claims because it expressly or inherently discloses or teaches all limitations of the claims.


Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(1) Claim(s) 1, 2, 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shlush (Shlush et al. Stem Cell Research & Therapy (2017) 8:37; of record in IDS 6/10/2021).
Regarding claim 1, Shlush discloses culturing first trimester (FTM) and term human umbilical derived perivascular cells (HUCPVCs), which are rich source of mesenchymal stem cells.  Culture of these stem cell induced differentiation to SLC (abstract).  
Regarding claim 2, Shlush does not explicitly state that intermediate mesoderm cells were achieved.  However, the claimed method solely requires culturing stem cells and IM are an intermediate type that give rise to SLC.  As such, Slush disclose the limitation of claim 2.
Regarding claim 8, Shlush discloses mesenchymal stem cells as discussed above, which is an adult stem cell type.
Regarding claim 11 and 12, Shlush discloses the SLC product as discussed above.
In conclusion, the prior art of Shlush anticipated the claims.

(2) Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seol (Seol et al. Cell Transplantation 27(10):1523, April 2018).  
Regarding claims 1 and 2, Seol discloses culturing mouse embryonic stem cells (mESC) to induce differentiation to IM and SLC (abstract; figure 1).
Regarding claims 3 and 4, Seol further discloses the mESC were culture for two days in CHIR and then 3 more days in bFGF and RA (figure 1). 
Regarding claim 5, Seol discloses that the medium has L-glutamine and antibiotic (p. 1524, col 2, middle paragraph).
Regarding claim 6, Seol discloses culturing for 5 to 7 days (figure 2, p. 1528).
Regarding claim 7, Seol discloses claimed component concentrations (p. 1524, col 2, middle paragraph).
Regarding claims 8 and 9, Seol discloses mESC as claimed.
Regarding claim 10, Seol discloses sorting by FACS (p. 1524, col 2, last paragraph), which encompasses isolating and purifying the SLCs.
Regarding claim 11 and 12, Seol discloses the claimed SLC made by the above process expressing the claimed marker (Figure 2).
In conclusion the prior art of Seol anticipates the claims.  The above two rejections can be overcome by providing a translation of the foreign priority document.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claims are first analyzed to determine if it is directed to one of the acceptable statutory categories of invention (i.e. process, machine, manufacture, or composition of matter).  Claims 11 and 12 drawn to a composition of matter comprising Sertoli-like cells (SLC).  Thus claims 11 and 12 meet the requirements for step 1 of the analysis.
Second, the claims are assessed to determine if it is directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s) or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize the judicial exception. (See MPEP § 2106.05 for examples of integration of practical application).  
Regarding the first prong (1), claims 11 and 12 are directed to SLC.  SLC are a product of nature by Sertoli cells are found in the testes of males.  Thus, the first prong of the inquiry demonstrates that claims 11 and 12 do recite a judicial exception.  Regarding the second prong (2), claims 11-12 recite the additional elements of the process by which the cells were made and markers that are expressed by the SLC.  These limitations do not impart any applicant or integration of a practical application.  Since the claims are not meaningfully limited to any particular practical application, the generic nature of the claim appears to monopolize the claimed stem cell product. Thus, claims 11 and 12 meet the requirement of step 2A as being directed to a judicial exception.  
Third, if a judicial exception is present in the claims, they are further assessed to determine if the claim recites any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  
As discussed above, claim 11 recites the additional element of the process by which the SLC is made.  This process does not impart any additional structural or functional limitations to the claimed SLC.  As such, the claim is directed to a SLC that is indistinguishable from a Sertoli cell in vivo.
Claim 12 species Sertoli cell specific markers expressed by the SLC.  Sertoli cells in nature also express these markers.  As such, the claim is directed to a SLC that is indistinguishable from a Sertoli cell in nature. As such, claims 11 and 12 to not meet the requirements of step 2B because  the claimed cells are indistinguishable from its natural counterpart and thus also monopolies its natural counterpart.
In conclusion, claims 11 and 12 are deemed patent ineligible because they do not meet all the requirements of the 2019PEG.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(1) Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of preparing Sertoli like cells (SLC), the method comprising: (a) culturing pluripotent cell in the presence of a GSK-3 inhibitor for 2 day to produce differentiating cells; (b) culturing the differentiating cells of step (a) in a medium comprising bFGF and retinoic acid for 4 days to produce intermediate mesoderm cells; (c) culturing the intermediate mesoderm cell in a medium comprising bFGF, FGF9, PGD2, FSH, GDNF for 6 days to produce SLC, does not reasonably provide enablement for a method of preparing SLC from any stem cell type by culturing the stem cells under any condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
	Nature of Invention: The claimed invention is directed to a method of differentiating stem cell in culture into SLC.
	Breadth of the Claims:  The broadest claim (claim 1) recites preparing SLC from stem cell by inducing differentiation into SLC by culturing stem cells.  The breadth of this claim encompasses culturing any stem cell species (e.g. blastomeres, totipotent cells, embryonic stem cells, pluripotent cell, induced pluripotent cells, adult stem cells from any tissue, multipotent cells, bipotent cells, unipotent cells, progenitor cells, and precursor cells) in any medium (reprogramming medium, embryonic medium, differentiation medium to any cell type, expansion medium, among many others) under any atmospheric conditions, for any number of days.  Claim 2 recites an identical method to arrive at intermediate mesoderm.  As such, the claims are very broad.
	Specification Guidance:  The specification provides significantly narrower guidance to a method that sequentially culture mouse embryonic stem cell in a differentiation medium comprising a GSK-3 inhibitor for 2 days and then cultures the resulting cells in the presence of bFGF and RA for 4 days to produce intermediate mesoderm cells (IM).  See figure 1.  IM cell are then cultured in the presence of bFGF, FGF9, PGD2, FSH, and GDNF for an addition 6 days to produce Sertoli like cells that express Sertoli cell specific markers (Wt1, Sox9, Sf1, Gata4, Fshr, Scf).  See figure 6.  
	However, the specification fails to provide specific guidance to other differentiation culture methods with any other stem cell types, any other media, or any other atmospheric or culture conditions.  As such, the specification fails to enable any other embodiments other than the one described in the above paragraph.
	It is further noted that the narrowest, dependent claims, as recited solely require the culture in the presence of a GSK-3 inhibitor and then bFGF and RA.  However, the specification teaches that these conditions produce IM, not SLC.  As such, if one of ordinary skill in the art does the method solely as recited by the claims, it will fail to produce SLC because the specification teaches that it produces IM.  As such, it is apparent from the teachings of the specification additional conditions beyond culturing in media with GSK-3 inhibitor, bFGF, and RA is needed to predictably arrive at the production of Sertoli cells.
	State of the Art:  A research and review of the prior art makes clear that not all means of culturing stem cells as the broadest claims recite will predictably produce SLC.  For example, it is well established in the prior art that pluripotent stem cells have the ability in vivo and in vitro to differentiation into any differentiation cell type of the three embryonic germ layers (US 2003/0113910 A1).  Many differentiation methods have been developed in the prior art all of which submit stem cells to culture conditions and arrive at other cells than SLC.  For example, a method of culture stem cells that contacting the stem cell with a TGFβ/Activin agonist or a glycogen synthase kinase 3 (GSK) inhibitor or WNT agonist for an amount of time sufficient will form a definitive endoderm cell, not SLC (see US 2021/0207099; [0006]).  If the method is continued by 
contacting the definitive endoderm cell with a FGFR2b agonist for an amount of time it will form a primitive gut tube cell, not SLC. Further, contacting the primitive gut tube cell with an RAR agonist, and a rho kinase inhibitor, a smoothened antagonist, a FGFR2b agonist, a protein kinase C activator, or a BMP type 1 receptor inhibitor will form an early pancreas progenitor cell, not SLC.  Further, incubating the early pancreas progenitor cell for at least about 3 days and optionally contacting the early pancreas progenitor cell with a rho kinase inhibitor, a TGF-β/Activin agonist, a smoothened antagonist, an FGFR2b agonist, or a RAR agonist will form a pancreatic progenitor cell, not SLC.  Further, contacting the pancreatic progenitor cell with an Alk5 inhibitor, a gamma secretase inhibitor, SANT1, Erbb1 (EGFR) or Erbb4 agonist, or a RAR agonist for an amount of time sufficient to form an endoderm cell; or resizing cell clusters within about 24 hours and allowing the endoderm cell to mature for an amount of time in serum-free media sufficient will form a beta cell, not an SLC.  See US 2021/0207099; [0006].  As such the art teaches that the conditions to arrive at any give differentiated cell type from a stem cell are highly specific and also every other culture condition known in the art will fail to produce a SLC as claimed.  Thus the state of the art teaches solely culturing stem cells will not predictably produce Sertoli cells as claimed.
	Amount of Experimentation:  Since the specification solely provide one species embodiment means of producing SLC from stem cell and the prior art teaches that essentially all other known differentiation methods will not predictably produce SLC, a great degree of developing distinctly new medias and culture conditions would be required to arrive at the bread breadth of the claims.  This level of experimentation goes beyond routine optimization into discovery experimentation to identify new, distinct methods if any that will produce SLC from stem cells; and this level of experimentation is undue.
	In conclusion the breadth of the claims to producing SLC from any stem cell by culturing them under any conditions lack enablement.  The specification solely provide highly specific method using embryonic stem cells under one highly specific set of conditions.  The specification and art also show that most of the other culture condition described in the art will not predictable produce SLC.  Further, a great deal of experimentation beyond routine optimization of the claimed method would be required to enabled the great breadth of the claimed invention and this level of experimentation is undue.

(2) Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites preparing SLC from stem cell… inducing differentiation by culturing the stem cell.  As discussed above, the breadth of the claim encompasses culturing under any condition that may induce differentiation.
In analyzing whether the written description requirement is met for genus, such as “preparing SLC from stem cell…inducing differentiation by culturing the stem cell” the specification is first assessed to determine whether a representative number of species have been described by their complete structure of the genus.  As discussed above in the enablement rejection, the breadth of the culture conditions encompasses any and all possible culture conditions that could arrive at SLC.  Also as discussed above in the enablement rejection, the specification sole describes one species of culturing stem cells that arrive at SLC.  Given the breadth breath of claimed culture method and the many possible structurally different methods that are embrace by the recited genus, a description of one, highly specific stem cell culture method that results in SLC does not constitute a representative number of species that describes the complete structure of the claimed genus.

Also when determining if the specification provides adequate written description for a genus, it is determined whether a representative number of species have been sufficiently described by other relevant characteristics, specified features and functional attributes that would distinguish different members of the claimed genus.  Again, the specification solely describes one stem cell culture species that arrives at SLC.  The specification does not describe any overall structural element of a more generic stem cell method by other relevant characteristics, special features, or functional attribute to adequately describe a broader structural-functional relationship beyond the disclosed species stem cell culture method.  As such, the ordinary artisan would not be able to envision other variants or embodiments of the disclosed stem cell culture that would induce differentiation into SLC.  Thus the ordinary artisan would not envision possession at the time of filing the instant application.
In conclusion, given the breadth of the genus, species have not been sufficiently described by other relevant characteristics, specified features and functional attributes, and the limited number of examples provided, and given that no specific identifying features/characteristic of species of the genus, were provided, the written description requirement disclosing the complete structure of genus, culturing stem cell to prepare SLC, has not been met.  Furthermore, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the genus, "culturing stem cell to prepare SLC", at the time the application was filed.

	No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632